Citation Nr: 0601711	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
neck injury, claimed as sustained while in pursuit of a 
program of Department of Veterans Affairs (VA) vocational 
rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the VA 
Regional Office (RO) in Togus, Maine.  The veteran's claim 
has since been transferred to the Los Angeles, California, 
RO.


FINDING OF FACT

A preponderance of the evidence demonstrates that the 
veteran's neck injury was not directly caused by an essential 
activity or function within the scope of his vocational 
rehabilitation course.


CONCLUSION OF LAW

The requirements for entitlement to compensation under 38 
U.S.C.A. § 1151 for a neck injury sustained while in pursuit 
of a program of VA vocational rehabilitation have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A March 2001 VA outpatient record shows the veteran reported 
a one-day history of right shoulder and upper extremity pain.  
He stated he was reaching for something and noted an acute 
onset of pain.  He said he had attempted to pick up his book 
bag.  He was unable to definitively qualify his pain.  It was 
noted the veteran was able to attend school that day, 
although he had trouble sleeping.

April and May 2001 VA clinical records show the veteran 
complained of a six-week history of cervical and right arm 
pain.  It was noted that he was in constant pain, and that he 
was on vocational rehabilitation.  The impression was 
probable right C7 radiculopathy with lifestyle disfunction, 
as the veteran was out of vocational rehabilitation.  The 
physician suggested the veteran return to school, but the 
veteran indicated that was impossible.

June and August 2001 VA outpatient records show the veteran 
continued to receive treatment for his neck.

In June 2002, the veteran underwent VA/QTC examination.  He 
stated that he had "ruptured" his back at the C7 level (7th 
cervical vertebra) while attending school for a VA vocational 
rehabilitation program.  He said he had felt a "pop" in the 
right lower side of the neck, and then his arm and shoulder 
began to ache.  He complained of numbness in his shoulder, 
arm, and wrist.  On examination, the veteran demonstrated 
limited range of motion of his cervical spine.  A cervical 
spine X-ray showed degenerative change involving the lower 
cervical spine.  The impression was status post discectomy 
with residual of pain and numbness based on history and 
symptomatology.

February 2003 VA clinical records show the veteran continued 
to complain of neck pain.  He had previously undergone 
surgery on his cervical spine in January 2003.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO issued the initial rating decision 
in January 2002 and furnished the veteran letters consistent 
with the VCAA in September and December 2001.  Therefore, he 
received notice before the initial adjudication of his claim 
by the AOJ.

In September and December 2001 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed June 2003 statement of the case (SOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC 
issued by the RO clarified what evidence would be required to 
establish entitlement to compensation.  Further, the claims 
file reflects that the June 2003 SOC contained the duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

38 U.S.C.A. § 1151, as it relates to injuries sustained 
during vocational rehabilitation training, provides as 
follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the 
same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and - 

					.    .    .

(2) the disability or death was proximately caused 
(A) by the provision of training and rehabilitation 
services by the Secretary (including by a service-
provider used by the Secretary for such purpose 
under section 3115 of this title) as part of an 
approved rehabilitation program under chapter 31 of 
this title, or (B) by participation in a program 
(known as a "compensated work therapy program") 
under section 1718 of this title.

In addition, by regulation, at 38 C.F.R. § 3.361(d)(3) 
(2005),

To establish that the provision of training and 
rehabilitation services or a compensated work 
therapy (CWT) program proximately caused a veteran's 
additional disability or death, it must be shown 
that the veteran's participation in an essential 
activity or function of the training, services, or 
CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must 
have been participating in such training, services, 
or CWT program provided or authorized by VA as part 
of an approved rehabilitation program under 
38 U.S.C. chapter 31 or as part of a CWT program 
under 38 U.S.C. § 1718.  It need not be shown that 
VA approved that specific activity or function, as 
long as the activity or function is generally 
accepted as being a necessary component of the 
training, services, or CWT program that VA provided 
or authorized. 

Thus, for the veteran to obtain compensation under 38 
U.S.C.A. § 1151, he must show that the incident which he 
alleges caused his claimed disability, i.e., picking up his 
book bag, was an essential activity or function of the 
training, services, or CWT program or that it is a necessary 
component of the training, services, or CWT program.  Such 
evidence is lacking in this case.

The veteran has contended that his neck injury was sustained 
when he picked up his book bag while attending educational 
classes as part of a vocational rehabilitation program.  
There is no reason to doubt that this incident occurred as 
the veteran has indicated.  The veteran has not, however, 
asserted or shown that picking up his book bag was an 
essential activity or necessary component of any course he 
took while in vocational rehabilitation.

In short, although the veteran was apparently picking up his 
book bag while attending an educational class associated with 
an approved vocational rehabilitation course, his injury was 
not sustained as part of a required "essential activity" 
performed in pursuit of a course of training.  Rather, his 
injury was incident to, or coexistent with, his pursuit of 
the program of training.  In other words, although the 
veteran had to attend classes as a part of his VA vocational 
rehabilitation course, picking up his book bag was not an 
essential function or activity of the vocational 
rehabilitation course he was pursuing.

The Board finds persuasive the opinion of the Court in 
Sweitzer v. Brown, 5 Vet. App. 503 (1999).  In Sweitzer, the 
Court affirmed a Board decision which denied section 1151 
benefits for a veteran who had claimed that while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck him in the lower torso, resulting 
in back injuries.  The Court held that "in order to be 
compensable under § 1151, [the injury] must have resulted 
from the examination itself, not from the process of 
reporting for the examination [and the] statute does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment."

Analogizing the circumstances in Sweitzer to the instant 
case, to be compensable under section 1151, the veteran's 
injury would have to have resulted from the vocational 
rehabilitation itself, not from the process of carrying his 
books to report for vocational rehabilitation classes.  In 
this case, the veteran's neck injury did not result from the 
vocational rehabilitation itself, as picking up the book bag 
was not a requirement for any of the veteran's course work.  
Rather, the veteran picked up his bag, presumably, to carry 
books to another class or to go to home from vocational 
rehabilitation.  Following the Court's guidance in Sweitzer, 
the Board finds that the veteran's injury, sustained as it 
was in the process of attending vocational rehabilitation 
classes, is merely coincidental with the veteran's vocational 
rehabilitation program, and is thus not compensable under the 
provisions of 38 U.S.C.A. § 1151.

The Board also notes that the opinion of VA's General Counsel 
in VAOPGCPREC 7-97 is particularly instructive.  In 
VAOPGCPREC 7-97, the General Counsel was asked whether the 
provisions of 38 U.S.C.A. § 1151, which authorize the payment 
of benefits for disability incurred as the "result of 
hospitalization," apply to disabilities incurred during 
hospitalization but which are unrelated to the program of 
medical treatment (the claimant in question was injured 
playing basketball while hospitalized at a VA substance abuse 
treatment unit).

The opinion indicated that if the circumstances or conditions 
of hospitalization gave rise to the risks out of which the 
injury arose, the injury may be considered to have resulted 
from the hospitalization.  The opinion further stated that in 
making this determination, it is necessary to identify, to 
the extent possible, the specific cause of the incident 
causing the injury, and to determine whether that cause is 
attributable to the circumstances or conditions of the 
hospitalization.  The opinion stated that if the 
hospitalization created a "zone of danger" out of which the 
injury arose, there would be a basis for concluding that the 
hospitalization caused the injury.  The opinion further notes 
that a fall which is caused by the claimant's own 
inadvertence would not be considered to have resulted from 
hospitalization.  However, where the precipitating cause of 
the fall may be reasonably attributed to conditions or 
circumstances of the hospitalization, rather than some 
circumstance originating with the claimant, the resulting 
injuries would be said to be the result of hospitalization, 
rather than the result of some circumstance originating with 
the claimant.

Analogizing VAOPGCPREC 7-97 to the instant case, to be 
compensable under 38 U.S.C.A. § 1151, the veteran's injury 
must have arisen out of the circumstances or conditions of 
vocational rehabilitation.  If the circumstances surrounding 
the veteran's program of vocational rehabilitation created a 
"zone of danger" out of which the injury arose, there would 
be a basis for concluding that vocational rehabilitation 
caused the injury.  However, injuries originating with the 
veteran (including those as a result of his inadvertence) are 
not compensable.

In the instant case, the Board finds that the veteran's 
program of rehabilitation did not create a "zone of danger" 
out of which the injury arose.  There is no evidence, and the 
veteran has not contended, that lifting his book bag was a 
required part of the veteran's course work.  Thus, the 
veteran's injury did not arise out of the circumstances or 
conditions of vocational rehabilitation (i.e. his course 
work) and his vocational rehabilitation program did not 
create a "zone of danger" out of which the injury arose.  
Rather, his injury arose out of the veteran's own action, and 
is thus not compensable under the guidance provided by 
VAOPGCPREC 7-97.

In summary, the veteran picking up his book bag was not an 
essential function within the scope of his vocational 
rehabilitation course, as there is no direct (proximate) 
causal connection between the neck injury he sustained in 
March 2001 and an essential activity or function which was 
within the scope of the VA vocational rehabilitation course.  
As a result, there is no legal basis for compensation for the 
injury resulting from that incident, and the appeal must be 
denied.  See 38 C.F.R. § 3.361 (2005).

Therefore, while the Board acknowledges that the RO has not 
obtained the veteran's Vocational Rehabilitation records for 
inclusion in the claims file, we find that even if the 
evidence completely corroborated the veteran's version of the 
event he has described, the claim would continue to be 
denied.  The Board has no reason to question whether the 
veteran hurt his neck while picking up his book bag at a VA 
vocational rehabilitation course, nor do need to concede this 
version of the event.  This is so because, even viewing the 
evidence in the light most favorable to the veteran, given 
the analysis above, the Board would be unable to grant the 
benefits at issue.  The same is true even though the veteran 
underwent a VA examination that did not include an opinion as 
to the etiology of his cervical spine disorder.

The Board is bound by VA laws and regulations, and as 
explained above there is no legal basis to allow the appeal 
in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit, or the lack of entitlement under the law).  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
neck injury sustained while in pursuit of a program of 
vocational rehabilitation is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


